NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 LINDA E. EWING,                                 No. 14-56061

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-01334-MWF-
                                                 AJW
   v.

 RANDY MEGRDLE, Detective Employee               MEMORANDUM*
 Number 135509 an Officer of Lancaster
 Sheriff’s Dept; C. HUSBANDS, Sergeant
 Employee Number 135509 an Officer of
 Lancaster Sheriff’s Dept,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Linda E. Ewing appeals pro se from the district court’s summary judgment

in her 42 U.S.C. § 1983 action alleging violations of the Fourth Amendment. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Ewing’s Fourth

Amendment judicial deception claim because Ewing failed to raise a genuine

dispute of material fact as to whether defendant Megrdle procured the search

warrant by making misrepresentations or omissions intentionally or with a reckless

disregard for the truth. See Bravo v. City of Santa Maria, 665 F.3d 1076, 1083 (9th

Cir. 2011) (setting forth elements of a Fourth Amendment claim on the basis of

judicial deception).

      The district court did not abuse its discretion in denying Ewing’s motion for

leave to amend because granting leave to amend would be prejudicial to

defendants and cause undue delay. See Jackson v. Bank of Haw., 902 F.2d 1385,

1387-88 (9th Cir. 1990) (setting forth standard of review and relevant factors;

noting that prejudice is the most important factor). We reject as without merit

Ewing’s contention that the district court improperly considered the motion

seeking leave to amend after granting defendants’ motion for summary judgment.

      The district court did not abuse its discretion in denying Ewing’s motion for

reconsideration because Ewing did not present any newly discovered evidence.

                                         2                                    14-56061
See Coastal Transfer Co. v. Toyota Motor Salesm U.S.A., 833 F.2d 208, 211-12

(9th Cir. 1987) (setting forth standard of review and noting that evidence is not

newly discovered if it could have been discovered earlier with reasonable

diligence); see also C.D. Cal. R. 7-18.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

see also Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim[.]”).

      AFFIRMED.




                                          3                                   14-56061